abuse of discretion). The district court properly concluded that respondent
                     had a good faith basis for the move, Jones v. Jones, 110 Nev. 1253, 1259-
                     61, 885 P.2d 563, 568-69 (1994), and went through the Schwartz v.
                     Schwartz,   107 Nev. 378, 383, 812 P.2d 1268, 1271 (1991), factors
                     thoroughly. Specifically, there was extensive evidence that the move
                     would improve the quality of life of both respondent and the children.
                     Schwartz, 107 Nev. at 383, 812 P.2d at 1271. Additionally, the court
                     concluded that respondent• was the parent more likely, to foster a
                     relationship with the other parent and that appellant would have more
                     visitation days throughout the year after the children relocated than he
                     currently had. See Trent v. Trent, 111 Nev. 309, 315-16, 890 P.2d 1309,
                     1313 (1995) (providing that once a custodial parent establishes a good
                     faith basis for the move, the court should consider the Schwartz factors,
                     "focusing on the availability of adequate, alternate visitation"). Thus, the
                     district court did not abuse its discretion in granting respondent's
                     relocation motion.'
                                 Appellant also argues that his due process rights were violated
                     by having to choose between his children's temporary relocation to

                           1 While the district court considered an email from respondent's
                     employer that was inadmissible hearsay, because respondent testified
                     extensively about the same subject and another document supported
                     respondent's testimony, the admission of the email was harmless. See
                     McMonigle v. McMonigle, 110 Nev. 1407, 1409, 887 P.2d 742, 744 (1994)
                     (explaining that lilt is harmless error if a court incorrectly admits
                     evidence which does not affect the substantial rights of the parties" and
                     "where inadmissible evidence has been received by the court, sitting
                     without a jury, and there is other substantial evidence upon which the
                     court based its findings, the court will be presumed to have disregarded
                     the improper evidence" (internal quotation omitted)), overruled on other
                     grounds by Castle v. Simmons, 120 Nev. 98, 86 P.3d 1042 (2004).

SUPREME COURT
        OF
     NEVADA
                                                          2
10) 1947T    41g4D
                 California or submitting to an expedited evidentiary hearing without
                 discovery. While we are concerned about the position the district court
                 placed appellant in, the district court's actions do not rise to the level of a
                 due process violation because appellant requested the expedited
                 evidentiary hearing, he had notice of the hearing, and he had the
                 opportunity to oppose appellant's motion at the hearing.               Rico v.

                 Rodriguez, 121 Nev. 695, 702, 120 P.3d 812, 817 (2005) ("This court
                 reviews constitutional challenges de novo."); Collie v. Bowling, 123 Nev.
                 181, 183, 160 P.3d 878, 879 (2007) ("[P]rocedural due process requires
                 notice and an opportunity to be heard." (internal quotations omitted)).
                 Further, both parties agreed to forgo discovery in exchange for the
                 expedited evidentiary hearing and the inability to conduct discovery
                 applied equally to both of them. Additionally, it was within the district
                 court's sound discretion to allow the temporary relocation, cf. In re
                 Temporary Custody of Five Minor Children, 105 Nev. 441, 443, 777 P.2d
                 901, 902 (1989) (recognizing that the district court has authority to enter a
                 temporary order regarding custody), especially under circumstances like
                 those present here where the parent with primary physical custody is
                 starting a job in another state before the court would have time to conduct
                 an evidentiary hearing.
                              Lastly, in regard to appellant's argument that the district
                 court abused its discretion in providing him with an offset to his child
                 support obligation for the transportation costs associated with his
                 visitation instead of requiring respondent to pay those costs directly, we
                 conclude the district court did not abuse its discretion. NRS
                 125B.080(9)(i) (providing that in adjusting child support, the court may
                 consider "Mlle cost of transportation of the child to and from visitation"

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                 after the child has relocated); Wallace, 112 Nev. at 1019, 922 P.2d at 543
                 (providing that this court reviews a child support order for an abuse of
                 discretion). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.


                                                                                         J.
                                                           Parraguirre


                                                                    tify.
                                                                   iLA
                                                           Douglas


                 CHERRY, J., dissenting:
                             I disagree with my colleagues' decision to affirm the district
                 court's order granting respondent's motion to relocate because the district
                 court violated appellant's procedural due process rights by providing him
                 with the Hobson's choice of either losing his children for a few months or
                 forgoing both discovery and a full and fair evidentiary hearing.     Rico v.

                 Rodriguez, 121 Nev. 695, 702, 120 P.3d 812, 817 (2005) ("[t]his court
                 reviews constitutional challenges de novo"). Placing appellant in this
                 position deprived him of the opportunity to truly and fairly oppose
                 respondent's motion to relocate. See Callie v. Bowling, 123 Nev. 181, 183,
                 160 P.3d 878, 879 (2007) (explaining that procedural due process requires
                 an opportunity to be heard on the motion). Without conducting discovery,
                 appellant was unable to ascertain the best arguments to present to the
                 court in opposition to the motion. Thus, appellant should have had the
                 opportunity to conduct discovery before losing his children.   See Blanco v.

                 Blanco, 129 Nev., Adv. Op. 77, 311 P.3d 1170, 1175 (2013) ("child custody
                 decisions implicate due process rights because parents have a
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                   fundamental liberty interest in the care, custody, and control of their
                   children").
                                 Further, the district court cannot permit the children to
                   relocate, even temporarily, until the court has considered the Schwartz v.
                   Schwartz, 107 Nev. 378, 383, 812 P.2d 1268, 1271 (1991), factors. In
                   Schwartz, this court held that prior to granting a motion to relocate, the
                   district court must consider whether (1) the move will improve the quality
                   of life for the custodial parent and the children, (2) the custodial parent's
                   motives are honorable in requesting the move, (3) the custodial parent will
                   comply with substitute visitation orders, (4) the noncustodial parent's
                   motives are honorable in opposing the relocation, and (5) the noncustodial
                   parent will be able to have visitation with the children that fosters and
                   preserves the parental relationship.       Id. The district court is precluded
                   from permitting a parent to relocate with the children until the court has
                   considered these factors.
                                 Although one could argue that the district court was merely
                   maintaining the status quo by temporarily permitting the relocation
                   because respondent had primary physical custody, respondent only has
                   the right to primary physical custody of the children in the state of
                   Nevada, and thus, the district court is not maintaining the status quo by
                   allowing her to remove the children from the state without first
                   considering the Schwartz factors. This is especially true because the move
                   necessarily affected appellant's visitation rights and Schwartz requires the
                   court to consider whether reasonable alternative visitation is available.
                   Thus, the district court could not temporarily permit the children to
                   relocate before considering reasonable alternative visitation. Because
                   respondent is the party relocating, she cannot take the children with her

SUPREME COURT
        OF
     NEVADA
                                                          5
10) 1947A    ce9
                  until the court has had the opportunity to thoroughly consider the
                  Schwartz factors, and if there is a delay in the court's consideration so that
                  the parties can conduct discovery, respondent has to wait to relocate or
                  she can relocate without the children. Therefore, permitting the relocation
                  of the children without considering the Schwartz factors, even temporarily
                  pending an evidentiary hearing, was an abuse of discretion.
                              By allowing the children to relocate prior to the court's
                  consideration of the Schwartz factors and expediting the evidentiary
                  hearing without allowing discovery, the district court violated appellant's
                  procedural due process rights by diminishing his opportunity to be heard
                  in opposition to respondent's motion. Thus, I would reverse and remand
                  this matter to the district court so that the parties can conduct discovery
                  before the district court holds an evidentiary hearing to consider the
                  Schwartz factors.



                                                                Cherry




                  cc: Eighth Judicial District Court, Family Division, Department T
                        McDonald Carano Wilson LLP/Las Vegas
                        Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    ep